Citation Nr: 0026695	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, earlier than March 24, 
1997, for service connection of tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
June 1962.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The veteran in 1991 filed a VA compensation claim to 
establish service connection for hearing loss of both ears; 
tinnitus was not mentioned at the time or as having been 
treated previously during or since military service.

2.  Tinnitus was initially mentioned on a VA examination of 
April 1, 1992, but a claim for service connection was not 
filed within a year from the date of examination, and there 
was no pending claim for service connection prior to the 
formal application received on March 24, 1997.


CONCLUSION OF LAW

The criteria for an effective date, earlier than March 24, 
1997, for service connection of tinnitus have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran filed his initial VA compensation claim in 
February 1991 for hearing loss of both ears and "all 
disabilities of record".  He reported treatment for hearing 
loss during military service and thereafter in 1962, 1990 and 
1991.  

The veteran's service medical records were obtained and 
showed several audiology evaluations but no reference to 
tinnitus.  Audiograms in late 1990 and 1991 did not mention 
tinnitus.  

The veteran in May 1991 disagreed with the RO denial of 
service connection for hearing loss and the next month he 
asked for copies of his service medical records to prepare 
his appeal.  His substantive appeal received in September 
1992 mentioned only hearing loss, and the representative's 
written presentations in 1991 discussed hearing loss.  

An examiner for VA in April 1992, after a Board remand, 
assessed history of noise exposure, high frequency 
sensorineural loss consistent with noise exposure and 
tinnitus secondary to the high frequency sensorineural loss.  
The representative's written presentations in June 1992 and 
August 1992 were directed to hearing loss and the veteran 
argued regarding high frequency hearing loss in May 1992.  
The written argument was in response to a May 1992 
supplemental statement of the case.  

The Board in October 1992 granted service connection for 
bilateral hearing loss.  The veteran disagreed with the 
November 1992 RO rating decision that assigned a 
noncompensable (0 percent) rating.  In late 1993 he wrote of 
the problems experienced on account of hearing loss.  On a VA 
examination early in 1994 "None noted" was entered twice in 
the section of the report directed to tinnitus and its 
manifestations.  The veteran's substantive appeal received in 
August 1994 was directed to current hearing loss and 
contained a history of his progressive hearing loss since 
service.  The representative in February 1996 and August 1996 
argued the increased rating issue.

After the Board decision in November 1996 that denied an 
increased, compensable, rating the veteran, through 
correspondence VA received on March 24, 1997, sought to 
establish service connection for tinnitus.  He argued that VA 
had overlooked the issue and had failed to properly 
adjudicate it.  

In support of his claim, the veteran enclosed a copy of the 
April 1992 examination report.  He argued that tinnitus began 
in military service and that service connection should be 
conceded based on his noise exposure (acoustic trauma).  

The RO in June 1998 granted service connection for tinnitus 
and a 10 percent rating from March 24, 1997.  The veteran 
disagreed with the effective date, arguing that it should 
correspond to the April 1, 1992 medical examination.  In his 
substantive appeal he argued again that VA did not properly 
adjudicate the issue in 1991, that tinnitus had been 
persistent since April 1992, and that the examiner's entry in 
1994 of "no tinnitus noted" was false.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The basis for the March 24, 1997 effective date selected by 
the RO is readily apparent from the record.  Noteworthy is 
that the veteran and his representative sought to challenge 
the RO decisions on service connection and then the original 
disability rating.  Nothing specific to a claim for tinnitus 
was communicated to the RO until March 24, 1997 when 
correspondence referenced an intention to claim service 
connection.  There is simply no pertinent communication 
earlier in the claims folder.  After the Board remand, 
correspondence was directed to the Board, and the RO 
indicates the focus was hearing loss.  It was not until after 
the Board affirmed a noncompensable rating in late 1996 that 
correspondence regarding tinnitus was directed to the RO.  

The appellant argues that the RO in 1991 failed to adjudicate 
a claim for tinnitus and therefore that the award of service 
connection should be made effective from 1991.  The 
applicable law provides the effective date for an original 
claim is governed by 38 U.S.C. § 5110(a) that provides such 
an effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(b)(2) 
provides that the effective date shall be date of receipt of 
claim or date entitlement arose, whichever is later, unless 
the claim received within one year after separation from 
service.


It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (1999).  The appellant's argument 
that he had filed a tinnitus claim as of 1991 is based on his 
interpretation of the claim in retrospect.  The service 
medical records did not mention tinnitus and it was not 
mentioned in other medical records contemporaneous with the 
1991 claim.  Nor did he mention tinnitus having been treated 
earlier.  Thus it was not a disability of record in 1991.  
All of the medical evidence submitted prior to April 1992 
diagnosed hearing loss, and the Board did award service 
connection for bilateral hearing loss. 

The medical evidence submitted prior to April 1992 did not 
contain a diagnosis of tinnitus or for that matter any 
reference to tinnitus.  Although the veteran complained of 
hearing loss on occasion, the medical records did not contain 
objective medical evidence indicating that he suffered from 
anything other than hearing loss.  Further, the Board must 
point out that mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).  The record shows that the veteran's 
submissions to the RO and the Board prior to March 1997 
sought compensation for hearing loss and referred to the 
sensorineural hearing impairment.  Thus, the Board finds that 
a review of all of the evidence prior to March 1997 does not 
reasonably reveal that he was seeking service connection for 
tinnitus.  See also Buckley v. West, 12 Vet. App. 76, 82-83 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991). 

The veteran's argument that the 1992 VA examination report 
should constitute, in essence, an informal claim is not 
persuasive.  Under section 3.157(a), a report of examination 
or hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  



This provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  No claim specifying that 
tinnitus was the benefit sought was submitted within one year 
of the examination date. Therefore, the second basis for 
acceptance as a claim under the regulation is not met here. 

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to March 1994.  
Consequently, the record does not allow for an earlier 
effective date for service connection in this case.  The VA 
audiology examination report of April 1992 was not followed 
by any communication or actions contemplated by 38 C.F.R. 
§§ 3.157 and 3.160 to establish an informal claim at the 
time.  The same rationale would apply to the 1994 VA 
examination report.  Therefore, the appropriate effective 
date for service connection should be March 24, 1997, and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

In summary, the Board concludes that the March 24, 1997 date 
that the RO received the veteran's correspondence regarding 
tinnitus is the pertinent date of claim for effective date 
purposes.  On receipt of the veteran's correspondence the 
claim was decided on the record culminating with the 
favorable RO decision in June 1998.  The record as noted 
previously does not support an effective date in 1991 or 
reasonably an earlier date in 1992.  There is no evidence 
that may reasonably be construed as an informal claim within 
the year preceding the formal application in early 1997 or an 
earlier pending claim to allow for an earlier effective date.  

The veteran has not articulated a claim for an earlier 
effective date for the 10 percent evaluation based upon clear 
and unmistakable error (CUE), and such claim has not been 
reviewed by the RO in the first instance.  

The Board will point out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.


ORDER

Entitlement to an effective date earlier than March 24, 1997 
for service connection of tinnitus is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 

